           Case 1:19-cv-02873-SAG Document 20 Filed 06/16/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

JANELLE PENN, et al.,                              *
                                                   *
       Plaintiffs,                                 *
                                                   *
v.                                                 *       Civil Case No. SAG-19-2873
                                                   *
LOVING CARE SERVICES, INC.,                        *
                                                   *
       Defendant.                                  *
                                                   *
*      *       *       *      *       *       *        *      *     *      *      *       *     *

                               MEMORANDUM AND ORDER

       I have reviewed the Motion to Dismiss Claims filed by Plaintiffs Janelle Penn, Curtis

Holmes, Tyecha Counts, and Angela Russell, ECF 16, the opposition filed by Defendant Loving

Care Nursing Services, Inc., ECF 18, and Plaintiffs’ Reply, ECF 19. In light of Defendant’s

Opposition to dismissal without prejudice, the moving Plaintiffs consent to dismissal of their

claims with prejudice, except without prejudice to their right to proceed with the claims asserted

by the Department of Labor in Scalia v. Loving Care Services, Inc., Case No 18-cv-2427-DKC

(D. Md. Aug. 8, 2018) (“the DOL action”). ECF 19, ¶ 4. Because the Court agrees that these

Plaintiffs’ claims should be dismissed with prejudice, no award of attorneys’ fees is appropriate.

See C–Tech Corp. v. Aversion Techs., No. DKC–11–983, 2012 WL 3962508, at *8 (D. Md.

Sept.7, 2012) (quoting Lawrence v. Fuld, 32 F.R.D. 329, 331 (D. Md. 1963)) (“Ordinarily, where

a motion for voluntary dismissal is granted with prejudice, an award of attorneys’ fees is not

appropriate because there is no risk that the defendant can ‘be called upon again to defend’ and

thus no risk of ‘any duplication of expense.’”).

       The claims asserted by Plaintiff Tascha Williams, however, are not precluded by the

DOL action. ECF 16, ¶ 5; Schedule A to Am. Compl., Loving Care Servs., No. DKC-18-2427
         Case 1:19-cv-02873-SAG Document 20 Filed 06/16/20 Page 2 of 2



(D. Md. filed May 29, 2019), ECF 26. In conjunction with the Motion to Dismiss filed by her

former co-Plaintiffs, Plaintiff Williams filed a Motion for Extension of Time. ECF 16, ¶ 12. In

a footnote, Defendant conclusorily asserts that Williams’s claim “should be dismissed as well.”

ECF 18-1 at 2 n.2. Defendant provides no basis for this request, id., nor does the Court

independently discern one. In fact, in the same footnote, Defendant states that it has no objection

to the requested extension of time. Id.

       Accordingly, it is, this 16th day of June, 2020, hereby ORDERED that:

       (1)     The Motion to Dismiss filed by Plaintiffs Janelle Penn, Curtis Holmes, Tyecha

               Counts, and Angela Russell, ECF 16, is GRANTED. Each of these Plaintiff’s

               claims are DISMISSED WITH PREJUDICE, except without prejudice to their

               right to proceed with their claims in the DOL action; and

       (2)     The Motion for Extension of Time filed by Plaintiff Tascha Williams, ECF 16, is

               GRANTED. As to Williams’s claims, the discovery deadline is EXTENDED to

               August 27, 2020, and the dispositive motions deadline is EXTENDED to

               September 24, 2020.



                                                            ____________/s/______________
                                                            Stephanie A. Gallagher
                                                            United States District Judge




                                                2
